Dismiss; Opinion Filed December 4, 2020




                                      In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00187-CR
                               No. 05-20-00548-CR
                           SALOMON GARCIA, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

               On Appeal from the 194th Judicial District Court
                            Dallas County, Texas
             Trial Court Cause Nos. F09-13312-M & F11-12919-M

                        MEMORANDUM OPINION
                   Before Justices Myers, Osborne, and Carlyle
                            Opinion by Justice Carlyle
      On December 1, 2020, appellant filed a proper motion for voluntary dismissal.

We grant the motion and dismiss these appeals. See TEX. R. APP. P. 42.2(a).




                                          /Cory L. Carlyle/
                                          CORY L. CARLYLE
                                          JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
200187F.U05
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

SALOMON GARCIA, Appellant                   On Appeal from the 194th Judicial
                                            District Court, Dallas County, Texas
No. 05-20-00187-CR         V.               Trial Court Cause No. F09-13312-M.
                                            Opinion delivered by Justice Carlyle.
THE STATE OF TEXAS, Appellee                Justices Myers and Osborne
                                            participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 4th day of December, 2020.




                                      –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

SALOMON GARCIA, Appellant                   On Appeal from the 194th Judicial
                                            District Court, Dallas County, Texas
No. 05-20-00548-CR         V.               Trial Court Cause No. F11-12919-M.
                                            Opinion delivered by Justice Carlyle.
THE STATE OF TEXAS, Appellee                Justices Myers and Osborne
                                            participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 4th day of December, 2020.




                                      –3–